DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-22 allowed.
The closest relevant art is Lindsay (2004/0031248 A1) wherein Lindsay teaches an apparatus comprising a “barrier” (10 in Fig. 7) having a first outer surface that faces a first direction (see first air flow arrow), a second outer surface that faces a second direction (see second air flow arrow) opposite the first direction, and a filter layer (70, 72, 74, 76, 78 & 80 in Fig. 6) between the first outer surface and the second outer surface comprising a particulate filtering material (78) which is an HEPA filter.  Lindsay teaches the particulate filtering material being an HEPA filter which is known in the art to remove 99.9% contaminants in the air stream including bacteria and virus and inherently meet the U.S. National Institute for Occupational Safety and Health (NIOSH) N95 standard of air filtration.  Lindsay teaches the “barrier” is a retractable barrier/cover, wherein the “barrier” is configured to move between a first closed position to a second open position (see the arrow direction of cover (24) in Fig. 1).  Lindsay teaches the “barrier” configured to create at least one compartment in a vehicle or an automobile having at least one seat (see Fig. 7), wherein the “barrier” is configured to separate a first zone in a vehicle from a second zone in the vehicle (see Fig. 7).  Lindsay shows in Figure 7 that the “barrier” is located between a first seat and a second seat.  Lindsay further teaches the filter layer (78) is replaceable (see Abstract) and the “barrier” being portable (see 10 in Fig. 1).  Lindsay teaches the “barrier” being portable and configured to be transported by a user and self-installed using at least one fastener on an arm rest of a vehicle to create at least one partition in the vehicle (see Abstract, Fig. 7), and the user could self-install the portable “barrier” on either the ceiling or the floor of a vehicle, as desired, as an obvious design modification.
Claims 1-3 and 5-22 of this instant patent application differ from the disclosure of Lindsay in that the portable air purifier includes a barrier that is configured to establish a partition to separate individuals from each other on opposite sides of the barrier, and a barrier that moves between a position in which the barrier is at least partially extended from a compartment to establish such a partition and another position in which the barrier is situated inside the compartment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 06, 2022